Van−110 [Bk Order on Objection to Claim] (Rev. 11/15)

                        UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION


In re:                                                                          Case No. 17−82495−CRJ13
Leslie Patton                                                                   Chapter 13
SSN: xxx−xx−7743


          Debtor(s)

                                     ORDER ON OBJECTION TO CLAIM
       This matter came before the Court for consideration of the following Trustee's Objection to Claim:

       Doc. No. 67 : Objection to Claim No. 4 of U.S. Bank Trust National Association

       Notice and opportunity to request a hearing on the Objection was given, and no request for hearing or response
was filed. The Court considered the Objection, and it appears that the Objection should be sustained.

    It is therefore ORDERED, ADJUDGED and DECREED that the Trustee's Objection to Claim is hereby
SUSTAINED.



Dated: September 9, 2020

                                                           /s/ Clifton R. Jessup Jr.
                                                           United States Bankruptcy Judge
scm




       Case 17-82495-CRJ13 Doc 69 Filed 09/09/20 Entered 09/09/20 10:40:12                              Desc
                        Order on Objection to Claim(s) Page 1 of 1
